IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               October 15, 2007
                                No. 07-20165
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
TIMOTHY DEAN WELCH

                                           Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:07-CV-185


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Timothy Dean Welch, Texas prisoner # 799973, seeks a certificate of
appealability (COA) to appeal the dismissal as frivolous of his 28 U.S.C. § 2254
petition challenging his 2006 disciplinary hearing, which resulted in the loss of
180 days of earned good-time credits. A COA will issue only upon a substantial
showing of the denial of a constitutional right, which requires the movant to
demonstrate that “reasonable jurists would find the district court's assessment



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20165

of the constitutional claims debatable or wrong.”             Slack v. McDaniel,
529 U.S. 473, 484 (2000); 28 U.S.C. § 2253(c)(2).
      Welch renews only his claim that he was denied due process at the
hearing. He has abandoned by failing to brief any argument challenging the
dismissal of his Eighth Amendment and retaliation claims. See Hughes v.
Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999).
      The district court correctly concluded that Welch’s loss of commissary
privileges, cell restriction, loss of contact visits, and reduction in good-time
earning status do not implicate due-process concerns. See Malchi v. Thaler,
211 F.3d 953, 958 (5th Cir. 2000). Regarding the loss of good-conduct time, the
district court rejected the due-process claim based on Welch’s admission in his
form 28 U.S.C. § 2254 petition that he was ineligible for release to mandatory
supervision. As he did in his district-court COA motion, Welch contends that he
mistakenly checked the wrong box on the form and that he is in fact eligible for
mandatory supervision.
      Because Welch’s allegations indicate that his underlying offense of
burglary of a building was committed prior to September 1, 1997, if he is eligible
for mandatory supervision, his assertion that he was denied due process in
connection with his disciplinary hearing states a cognizable claim under
28 U.S.C. § 2254. See Malchi, 211 F.3d at 957-958 & n.6. The issue whether
Welch is eligible for mandatory supervision cannot be resolved on the record
before this court. Under the terms of the applicable mandatory-supervision
statute, Welch is not necessarily ineligible by virtue of his burglary-of-a-building
conviction, and his allegations do not disclose whether his offense involved the
factors   that would render       him ineligible.       See   TEX. CODE CRIM.
Proc. art. 42.18(c)(12) (Vernon Supp. 1989); TEX. PENAL CODE § 30.02 (Vernon
2003) (Historical and Statutory Notes).
      Welch has thus demonstrated that reasonable jurists could debate whether
the district court correctly assessed his due-process claim. Accordingly, COA is

                                         2
                                No. 07-20165

granted on the question whether the district court correctly determined that
Welch is ineligible for mandatory supervision. The district court’s judgment is
vacated in part, and the case is remanded for further proceedings on the due-
process claim. Welch’s motion for the appointment of appellate counsel is
denied.
      COA GRANTED; JUDGMENT VACATED IN PART AND REMANDED
FOR FURTHER PROCEEDINGS; MOTION FOR COUNSEL DENIED.




                                      3